         

Exhibit 10.1
LENNOX INTERNATIONAL INC.
Restricted Stock Unit Award Agreement
Non-Employee Directors
THIS AGREEMENT (“Agreement”) is made as of _____ (the “Award Date”), by and
between Lennox International Inc., a Delaware corporation (the “Company”), and
_____ (“Participant”).
The Company has adopted the Lennox International Inc. 2010 Incentive Plan, as
amended and restated (the “Plan”), the terms of which are incorporated by
reference and made a part of this Agreement, for the benefit of eligible
employees, directors, consultants or advisors of the Company and its
Subsidiaries. Capitalized terms used and not otherwise defined herein have the
meanings set forth in the Plan.
Pursuant to the Plan, the Committee, which has responsibility for administering
the Plan, has determined that it is in the interest of the Company and its
stockholders to make this award in order to increase Participant’s personal
interest in the continued success and progress of the Company, to foster and
enhance the long-term profitability of the Company for the benefit of its
shareholders by offering the incentive of long-term rewards, and to encourage
Participant to remain a director of the Company.
The Company and Participant therefore agree as follows:
1. Grant of Award. Subject to the terms and conditions of this Agreement, the
Company grants to Participant on the Award Date for the period beginning on
_____ and ending on _____ (the “Retention Period”), an award of _____ Restricted
Stock Units (“RSUs” and such award, the “RSU Award”).
2. Conditions for Vesting. Subject to Section 5 of this Agreement, at the end of
the Retention Period, the RSU Award will vest and be distributed to Participant
(the “Earned RSUs”).
3. Method and Time of Payment. Except as otherwise provided in Section 5, Earned
RSUs will be paid within 30 days following the end of the Retention Period by
the Company delivering to Participant a number of whole shares of Common Stock
equal to the number of Earned RSUs, minus any shares of Common Stock withheld
for taxes pursuant to Section 4 below.
4. Withholding for Taxes. Participant acknowledges and agrees that the Company
may deduct from the shares of Common Stock otherwise deliverable in connection
with the Earned RSUs a number of whole shares of Common Stock (valued at their
Fair Market Value on the date of distribution of the Earned RSUs) that is equal
to no more than the minimum statutory amount of all Federal, state and local
taxes required to be withheld by the Company in connection with such delivery,
as determined by the Company.

 

 



--------------------------------------------------------------------------------



 



5. Termination of Directorship. If Participant’s directorship with the Company
is terminated for any reason (other than “For Cause” or performance as
determined by a majority of the remaining directors) prior to the expiration of
the Retention Period, the RSU Award will become fully vested and be distributed
to Participant within 30 days of termination. “For Cause” as used in this
Agreement means (a) any violation by Participant of the Company’s written
policies as they may exist or be created or modified from time to time in the
future; (b) any state or federal criminal conviction, including, but not limited
to, entry of a plea of nolo contendere or deferred adjudication upon a felony or
misdemeanor charge; (c) the commission by Participant of any material act of
misconduct or dishonesty; (d) any intentional or grossly negligent action or
omission to act that breaches any covenant, agreement, condition or obligation
contained in any written Agreement with the Company; or (e) acts that in any way
have a direct, substantial, and adverse effect on the Company’s reputation. If
Participant’s directorship with the Company is terminated “For Cause” or
performance as determined by a majority of the remaining directors prior to the
expiration of the Retention Period, then, immediately after termination of
Participant’s directorship, the RSU Award will be cancelled.
6. No Stockholder Rights. Participant will not be deemed for any purpose,
including voting rights and dividends or dividend equivalents, to be, or to have
any of the rights of, a stockholder of the Company with respect to any shares of
Common Stock as to which the RSU Award relates until such shares are issued to
Participant by the Company. The existence of this Agreement will not affect the
right or power of the Company or its stockholders to accomplish any corporate
act.
7. Restrictions Imposed by Law. Participant agrees that the Company will not be
obligated to deliver any shares of Common Stock if counsel to the Company
determines that such delivery would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
the Common Stock may be listed or quoted. The Company will not be obligated to
take any affirmative action to cause the delivery of shares of Common Stock to
comply with any such law, rule, regulation or agreement.
8. Notice. Unless the Company notifies Participant in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement must be in writing and delivered personally or by first class mail,
postage prepaid, to the following address:
Lennox International Inc.
c/o Corporate Secretary
2140 Lake Park Boulevard
Richardson, Texas 75080
Any notice or other communication to Participant with respect to this Agreement
must be in writing and delivered personally, or sent by first class mail,
postage prepaid, to Participant’s address as listed in the records of the
Company on the Award Date, unless the Company has received written notification
from Participant of a change of address.

 

2



--------------------------------------------------------------------------------



 



9. Amendment. This Agreement may be supplemented or amended from time to time as
approved by the Committee as contemplated by Section 4.2 of the Plan.
10. Governing Law. This Agreement is governed by Delaware law.
11. Construction. This Agreement is entered into, and the RSU Award is granted,
pursuant to the Plan and governed by and construed in accordance with the Plan
and the administrative interpretations adopted by the Committee under the Plan.
In the event of any inconsistency between the terms of the Plan and this
Agreement, the terms of the Plan will control.
12. Entire Agreement. This Agreement contains the entire agreement between the
parties to this Agreement with respect to the RSU Award and replaces and makes
null and void any prior agreements, oral or written, between Participant and the
Company regarding the RSU Award.
13. Participant Acceptance. Participant must accept the terms and conditions of
this Agreement by electronic signature or by signing in the space below and
returning a signed copy to the Company.

                  ACCEPTED:    
 
           
 
  Signed:        
 
     
 
«First» «Last»    
 
           
 
  Date:        
 
     
 
«Date»    

 

3